DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Excessive Information Disclosure Statement
An applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573,220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied 469 U.S. 851 (1984).  An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art.  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc. 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea LarkBoats, Inc. et al.,175 U.S.P.Q. 260, 272 (S.D. FI. 1972).  It is unreasonable for Examiner to review all of the cited references thoroughly.  By initialing the accompanying 1449 forms, examiner is merely acknowledging the submission of the cited references in the information disclosure statement (IDS) submitted on 11/01/2019  and indicating that only a cursory review has been made.
Furthermore, The information disclosure statement (IDS) submitted on 02/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure 

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-10, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tenghamn (US 2011/0038225 A1); hereinafter referred to as Tenghamn '225, in view of Tenghamn (U.S. Pub. 2011/0317515) Tenghamn '515.  Claim(s) 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-22 of U.S. Patent No. US 10473803 B2 (Tenghamn hereinafter referred to as Tenghamn’803) and their specifications; in view of Tenghamn '225, in view of Tenghamn '515 as applied to Claim(s) 1 above, and further in view of (Tenghamn US 2010/0322028 A1) hereinafter, referred to as Tenghamn '028.  Claim(s) 17 is are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-22 of U.S. Patent No. US 10473803 B2 (Tenghamn hereinafter referred to as Tenghamn’803) and their specifications; in view of Tenghamn '225 in view of Tenghamn '515 as applied to claim(s) 13 above, and further in view of Morozov (US 2012/0243377 A1).  Specifically, Claim(s) 1-22 of Tenghamn’803 are directed to a marine Seismic vibrator having a shell that is provided with a spring constant selected to provide a first resonance frequency within an operational frequency range of about 1 Hz and about 300 Hz; a driver mounted within the shell with first end and second end; a spring element coupled to the shell between the first end and the second end of the driver and the spring element provided with a second mode of oscillation that provides a second resonance frequency within the operational frequency range for the purpose of improving efficiency, acoustic output and reliability of the marine seismic vibrator, while generating low frequency acoustic energy with low resonance frequency efficiently.  The present application is directed to the subject matter with substantially similar features.  The Claim(s) of the present application are either anticipated by Tenghamn’803 or are obvious variants of Tenghamn’803 in view of prior arts provided in the record.  Further, the present application is a continuation application of the application for Tenghamn’803; and since the Claim(s) were not restricted away from the parent application, they are deemed to be directed to obvious variants of the inventions set forth in the parent application.  
Take claim(s) 1 as an example, the following is a limitation by limitation comparison to show how Claim(s) 1 is anticipated by Claim(s) 1 of Tenghamn’803 (the difference is in the bold text).
Instant, Claim(s) 1
Tenghamn’803, Claim(s) 1 
A marine seismic vibrator comprising: 






a shell comprising endbeams and shell side portions coupled to the endbeams, wherein has a midline between the endbeams, wherein each of the shell side portions has a thinner portion at the midline to force each of the shell side portions to bend at the midline; 

a driver disposed within the shell; and 


a pair of spring elements disposed within the shell on either side of the driver, wherein the pair of spring elements are coupled to the driver and to the shell such that movement of the driver is transferred to the shell by way of the spring elements, wherein the pair of spring elements have a second mode of oscillation that provides a second resonance frequency within the operational frequency range.


a shell having a spring constant selected to provide a first resonance frequency within an operational frequency range of about 1 Hz and about 300 Hz, wherein 

the shell comprises endbeams and shell side portions coupled to the endbeams, wherein a plurality of protruding ribs are disposed on either side of a mid-line of the at least one of the shell side portions, and wherein the protruding ribs force the corresponding shell side portions to bend at the mid-line; 

a driver disposed within the shell and having a first end and a second end; and 

a spring element coupled to the shell between the first end and the second end of the driver, wherein the spring element has a second mode of oscillation that provides a second resonance frequency within the operational frequency range.


Furthermore, similarities in concept of the limitations of the claim due to change in verbiage was found in comparison of Claim(s) 1 of the instant application with Claim(s) 1 of Tenghamn’803, the following is a limitation by limitation comparison to show how Claim(s) 1 has limitations that anticipated by Claim(s) 1 of Tenghamn’803 (the Similarities is in the underlined text) (explanation of the Similarities is in the (italic text)).
Instant, Claim(s) 1
Tenghamn’803, Claim(s) 1 
a shell comprising endbeams and shell side portions coupled to the endbeams, wherein each of the shell side portions has a midline between the endbeams, wherein each of the shell side portions has a thinner portion at the midline to  force each of the shell side portions to bend at the midline; 
(wherein since the midline between the endbeams has a “thinner portion”, there would be a “protrusion” on either side of the midline that isn’t thinner)


a pair of spring elements disposed within the on either side of the driver, wherein the pair of spring elements are coupled to the driver and to the shell such that movement of the driver is transferred to the shell by way of the spring elements, wherein the pair of spring elements have a second mode of oscillation that provides a second resonance frequency within the operational frequency range.
(wherein, “the either side” of the driver that the spring elements are disposed within the shell is the “first and second ends” of the driver).
a plurality of protruding ribs are disposed on either side of a mid-line of the at least one of the shell side portions, and wherein the protruding ribs force the corresponding shell side portions to bend at the mid-line; 
(wherein since the midlines between endbeams have “protrusions” between, there would be a them has a “thinner portion”, there would be midlines on either side of the protrusions that are thinner than the protrusions)

a spring element coupled to the shell between the first end and the second end of the driver, wherein the spring element has a second mode of oscillation that provides a second resonance frequency within the operational frequency range.
(wherein, the “first and second ends of the driver” of the driver that the spring elements are disposed within the shell is “the either side”)



All other Claim(s) can be mapped to claims of Tenghamn’803 similarly.  If the Applicant requires further clarification and believes, for any reason, that personal communication will expedite prosecution of this application, the Applicant is invited to telephone the undersigned at the number provided.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, 5-9, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tenghamn (US 2011/0038225 A1); hereinafter referred to as Tenghamn '225, in view of Tenghamn (U.S. Pub. 2011/0317515) Tenghamn '515.
Referring to Claim 1, Tenghamn '225 teaches a marine seismic vibrator (Title; Abstract: A method for generating seismic energy for subsurface surveying include operating a first seismic vibrator […] and operating at least a second seismic vibrator […]) comprising:
a shell (Fig. 4, [0053]: outer shell 2) comprising endbeams (Fig. 4, [0053]: end beams 1) and shell side portions (Fig. 3-4, [0053]: shell side portion 2a. When fully assembled the second shell side portion) coupled to the endbeams (Fig. 3-4, [0053]: the side portions of the shell 2 being hingedly connected to the end beams 1);
a driver disposed within the shell (Fig. 4, [0053]: driver 8);
a pair of spring elements (Fig. 4, [0050]: spring 3) disposed within the shell (Fig. 4, [0050]: outer shell 2) on either side of the driver (Fig. 4, [0050]: driver 8), wherein the pair of spring [0059]: The outer shell 2 has a transformation factor Tshell between the long and short axis of its ellipse, so that the deflection of the two shell side portions (side portion 2a in FIG. 4 and its mirror image on the other side of outer shell 2) will have a higher amplitude than the deflection of end beams 1 (which interconnects the two side portions of shell 2) caused by movement of transmission element 5. Further, the outer spring 3 creates a larger mass load on the driver 8 since the outer spring 3 also has a transformation factor between the long axis and short axis of its ellipse, with the long axis being substantially the length of the driver 8 and the short axis being the width of the elliptically shaped spring), wherein the pair of spring elements have a second mode of oscillation that provides a second resonance frequency within the operational frequency range ([0062]: To provide efficient energy transmission with the seismic frequency range of interest, it is important to have the vibrator configured to have a second resonance frequency within the seismic frequency range of interest. In the absence of the inner spring, the second resonance frequency would occur when the outer driver spring 3, acting together with driver 8, has its second Eigen-mode). 
Tenghamn '225 doesn’t explicitly teach each of the shell side portions has a midline between the endbeams, wherein each of the shell side portions has a thinner portion at the midline to force each of the shell side portions to bend at the midline.
Tenghamn '515 teaches each of the shell side portions ([0022]: two halves of flextensional shell 2) has a midline between the endbeams (FIG 1 A: second diagram, midline 35), wherein each of the shell side portions has a thinner portion ([0022]: FIG. lA. In such embodiments hinges 12 may continue to join two halves of flextensional shell 2 at or near the ends of the longer axis 25 of the shell while driver 8 may continue to be connected to the faces of the halves proximate the ends of the shorter axis 35 of the shell. (It should be understood that, as with the major and minor axes of an ellipse, the longer and shorter axes are perpendicular to one another; wherein the shell side portion would have to be thinner in order to have the motion of the driver 8 cause the shell to bend or flex along the mid-line,  along the centerline 35 (minor axis)) at the midline to force each of the shell side portions to bend at the midline (FIG 1 A: second diagram, illustrates the shell 2 bent along the centerline 35 (minor axis)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the marine seismic vibrator of Tenghamn '225 with the marine acoustic vibrator of Tenghamn '515  in order to have each of the shell side portions that has a midline between the endbeams, wherein each of the shell side portions has a thinner portion at the midline to force each of the shell side portions to bend at the midline for purpose of preventing non-uniformity of vibrations since typical flextensional shell sources are based on the principle of changes in volume in a vibrating, generally elliptic shell. When the longer, major axis of an ellipse is set into vibration by a driving force ( e.g., an electro-dynamic driver), the length of the shorter, minor axis will also vibrate, but with a much larger amplitude (Tenghamn '515  [0007]).  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 2, Tenghamn '225, as modified, teaches the marine seismic vibrator of claim 1, wherein the shell side portions (Fig. 4, [0053]: the outer shell 2 comprises two side portions) are hingedly coupled to the endbeams (Fig. 4, [0053]: the outer shell 2 comprises two side portions that may be substantially mirror images of each other, and includes two end beams 1, with the side portions of the shell 2 being hingedly connected to the end beams 1 by hinges 6.).

Referring to Claim 3, Tenghamn '225, as modified, teaches the marine seismic vibrator of claim 1, wherein the pair of spring elements are hingedly coupled to the endbeams (Fig. 4, [0053]: When fully assembled the second shell side portion (not shown in FIG. 3), comprising substantially a mirror image of shell side portion 2a will be hingedly connected by hinges 6 to end beams 1, to complete a flextensional shell surrounding the assembled driver 8, outer spring 3 and inner spring 4).
Tenghamn '515 also teaches the pair of spring elements (Fig. 2A-2B, [0032]: inner spring 16) are hingedly coupled (Fig. 2A-2B, [0032]: via hinges 12) to the endbeams (Fig. 2A-2B, [0032]: the major axis ends of the inner spring 16 may be coupled to the major axis ends of the flextensional shell 2 at the hinges 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the marine seismic vibrator of Tenghamn '225 with the marine acoustic vibrator of Tenghamn '515  in order to have the pair of spring elements are hingedly coupled to the endbeams for purpose of providing substantial results in a desired first resonant frequency when interaction of the shell and spring are allowed (Tenghamn '515  [0033]).  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 4, Tenghamn '225, as modified, teaches the marine seismic vibrator of claim 1, wherein the first resonance frequency of the marine seismic vibrator is within a two octave Fig. 3-5, [0088]-[0093]: a vibrator array may include a low frequency range vibrator to generate a low frequency part of the seismic signal e.g., (3-25 Hz) and another, higher frequency range vibrator to generate higher frequency seismic energy (e.g., 25-100 Hz)[…] Vibrator 1: 5-15 Hz; Vibrator 2: 15-45 Hz; Vibrator 3: 45-120 Hz).

Referring to Claim 5, Tenghamn '225, as modified, teaches the marine seismic vibrator of claim 1, wherein the shell has a spring constant selected to provide a first resonance frequency within an operational frequency range of about 1 Hz and about 300 Hz (Fig. 3-5, [0088]-[0093]: a vibrator array may; […] a vibrator array may include a low frequency range vibrator to generate a low frequency part of the seismic signal e.g., (3-25 Hz) and another, higher frequency range vibrator to generate higher frequency seismic energy (e.g., 25-100 Hz)[…] Vibrator 1: 5-15 Hz; Vibrator 2: 15-45 Hz; Vibrator 3: 45-120 Hz).

Referring to Claim 6, Tenghamn '515 teaches, wherein the shell comprises a pair of the shell side portions on opposing sides of the driver from one another (FIG 1 A: second-fourth diagram, illustrates the shell along the centerline 35 (minor axis) is where the driver 8 is located, and shell side portions are on opposing sides along longer axis 25).

Referring to Claim 7, Tenghamn '515  teaches a fixture (Fig. 1, [0023]: fixture 4) coupled to the endbeams (Fig. 2A-2B, [0032]: the major axis ends of the inner spring 16 may be coupled to the major axis ends of the flextensional shell 2 at the hinges 12), wherein the driver (Fig. 1, [0023]: driver 8) is coupled to the fixture (Fig. 1, [0023]: a fixture 4 capable of suspending driver 8 within flextensional shell 2).

Referring to Claim 8, Tenghamn '515 teaches the driver (Fig. 1, [0024]: driver 8) comprises a pair of drive coils (Fig. 1, [0024]: moving coil driver, having two sets of electric coil 10) on opposing sides of the fixture (FIG 1: the driver 8 opposing sides), wherein the drive coils are each coupled to a different one of the pair of the spring elements (Fig. 2, [0024]: elliptically-shaped inner spring 16 inside the flextensional shell 2 with masses 18 attached thereto along the ends of the major axis and slidably supported on the fixture 4 using linear bearings 20. Inner spring 16 may be coupled to flextensional shell 2 proximate the minor axis of each. Driver 8 may be coupled to flextensional shell 2 as in the embodiment illustrated in FIG. 1.  Therefore the coils are connected to the spring since the inner spring is connected to the shell and driver).

Referring to Claim 9, Tenghamn '515 teaches the driver comprises a single, bi-directional linear actuator (Fig. 1, [0022]: a single, bi-directional driver).

Referring to Claim 10, Tenghamn '515  teaches the driver comprises more than one uni-directional driver (Fig. 1, [0022]: one or more uni-directional drivers).

Referring to Claim 13, Tenghamn '225, as modified, teaches an array of marine seismic vibrators (Fig. 1, [0044]: marine seismic surveying using a plurality of marine vibrator seismic energy sources […]actuates one or more seismic vibrators 10; [0046]: The recording vessel RV may tow the seismic vibrator 10 […] additional seismic vibrators 10 may be towed at selected relative positions with respect to the recording vessel RV by source vessels SV) comprising:
one or more low frequency marine seismic vibrators (Fig. 1, [0016]: operating a first seismic vibrator above an area of the subsurface to be surveyed and operating at least a second seismic vibrator above the area substantially contemporaneously with the operating the first seismic vibrator. The first and the second vibrators each have a different selected frequency response; Fig. 12A-12B, [0032]: response of a low frequency vibrator), wherein the one or more low frequency marine seismic vibrators each comprise:
a first shell (Fig. 4, [0053]: outer shell 2) having a spring (Fig. 4, [0053]: outer spring 3) constant selected to provide a first resonance frequency ([0059]-[0061]: first resonance, fresonance) within a first operational frequency range of about 5 Hz and about 25 Hz ([0091]: Vibrator 1: 5-15 Hz; [0092]: Vibrator 2: 15-45 Hz; [0093]: Vibrator 3: 45-120 Hz), wherein the first shell (Fig. 4, [0053]: outer shell 2) comprises endbeams (Fig. 4, [0053]: end beams 1; [0053]: of two end beams 1)  and shell side portions (Fig. 4, [0053]: shell side portion 2a) coupled to the endbeams (Fig. 4, [0053]: the side portions of the shell 2 being hingedly connected to the end beams 1 by hinges 6 […] one of the side portions of the outer shell 2, denoted as shell side portion 2a);
a first driver (Fig. 4, [0053]: a driver 8) disposed within the shell (Fig. 4, [0053]: outer shell 2) (Fig. 4, [0053]: shell side portion 2a will be hingedly connected by hinges 6 to end beams 1, to complete a flextensional shell surrounding the assembled driver 8, outer spring 3);
a first pair of spring elements (Fig. 4, [0050]: driver spring 3) disposed within the first shell (Fig. 4, [0053]: outer shell 2) on either side of the first driver (Fig. 4, [0050]: each end 13 of the driver 8), wherein the first pair of spring elements (Fig. 4, [0053]: outer spring 3) are coupled to the first driver (Fig. 4, [0050]: includes an outer driver spring 3 connected to each end 13 of the driver 8) and to the first shell (Fig. 4, [0053]: outer shell 2, to which the outer spring 3 is connected through transmission elements 5) such that movement of the first driver (Fig. 4, [0050]: a driver 8) is transferred to the first shell (Fig. 4, [0053]: outer shell 2) by way of the first spring elements (Fig. 4, [0050]: outer driver spring 3) ([0050]: the driver 8 further comprises magnetic circuitry (not specifically shown) that will generate a magnetic field when electrical current is applied thereto. The magnetic field will cause the Terfenol-D material to elongate. By varying the magnitude of the electrical current, and consequently the magnitude of the magnetic field, the length of the driver 8 is varied. Typically, permanent magnets are utilized to apply a bias magnetic field to the Terfenol-D material, and variation in the magnetic field is generated by applying a varying electrical current to the electrical coils (not shown) that are formed around the Terfenol-D material. Variations in the length of the driver 8 cause a corresponding change in the dimensions of the outer driver spring 3), wherein the first pair of spring elements (Fig. 4, [0050]: outer driver spring 3) have a second mode of oscillation that provides a second resonance frequency within the operational frequency range (Fig. 6, [0056]: A second resonance frequency 12 results substantially from the interaction of the inner driver spring 4 with its added masses 7 and the driver 8);
one or more high frequency marine seismic vibrators (Fig. 1, [0016]: operating a first seismic vibrator above an area of the subsurface to be surveyed and operating at least a second seismic vibrator above the area substantially contemporaneously with the operating the first seismic vibrator. The first and the second vibrators each have a different selected frequency response; Fig. 13A-13B, [0033]: response of a higher frequency vibrator), wherein the one or more high frequency marine seismic vibrator each comprise:
a second shell (Fig. 4, [0053]: outer shell 2) having a spring (Fig. 4, [0053]: outer spring 3) constant selected to provide a first resonance frequency ([0059]-[0061: first resonance, fresonance) [0091]: Vibrator 1: 5-15 Hz; [0092]: Vibrator 2: 15-45 Hz; [0093]: Vibrator 3: 45-120 Hz), wherein the second shell comprises endbeams (Fig. 4, [0053]: two end beams 1) and shell side portions (Fig. 4, [0053]: side portions of the outer shell 2, denoted as shell side portion 2a) coupled to the endbeams (Fig. 4, [0053]: shell side portion 2a will be hingedly connected by hinges 6 to end beams 1);
a second driver (Fig. 4, [0050]: driver 8; [0017]: for driver signal used for each vibrator) disposed within the second shell (Fig. 4, [0053]: shell side portion 2a will be hingedly connected by hinges 6 to end beams 1, to complete a flextensional shell surrounding the assembled driver 8);
a second pair of spring elements (Fig. 4, [0053]: outer spring 3) disposed within the second shell (Fig. 4, [0053]: outer shell 2) on either side of the second driver (Fig. 4, [0053]: driver 8), wherein the second pair of spring elements (Fig. 4, [0053]: outer spring 3) are coupled to the second driver (Fig. 4, [0053]: driver 8) and to the second shell (Fig. 4, [0053]: outer shell 2) (Fig. 4, [0053]: one of the side portions of the outer shell 2, denoted as shell side portion 2a. When fully assembled the second shell side portion (not shown in FIG. 3), comprising substantially a mirror image of shell side portion 2a will be hingedly connected by hinges 6 to end beams 1, to complete a flextensional shell surrounding the assembled driver 8, outer spring 3) such that movement of the second driver (Fig. 4, [0053]: driver 8) is transferred to the second shell (Fig. 4, [0053]: outer shell 2) by way of the second spring elements (Fig. 4, [0053]: outer spring 3), wherein the second pair of spring elements (Fig. 4, [0053]: outer spring 3) have a second mode of oscillation that provides a second resonance frequency within the operational frequency range ([0056]: second resonance frequency 12 results substantially from the interaction of the inner driver spring 4 with its added masses 7 and the driver 8; [0063]: The extra spring, i.e., the inner driver spring 4, will have a transformation factor Tinner as well, and will add to the mass load on the driver 8. Use of the inner spring 4, with the added mass, allows the second resonance of the system to be tuned so that the second resonance is within the seismic frequency range of interest).
Tenghamn '225 doesn’t explicitly teach each of the shell side portions of the first shell has a midline between the endbeams, wherein each of the shell side portions has a thinner portion at the midline to force each of the shell side portions to bend at the midline; each of the shell side portions has a midline between the endbeams, wherein each of the shell side portions of the second shell has a thinner portion at the midline to force each of the shell side portions to bend at the midline.
Tenghamn '515  teaches each of the shell side portions of the first shell ([0022]: two halves of flextensional shell 2) has a midline between the endbeams (FIG 1 A: second diagram, midline 35), wherein each of the shell side portions has a thinner portion ([0022]: FIG. lA. In such embodiments hinges 12 may continue to join two halves of flextensional shell 2 at or near the ends of the longer axis 25 of the shell while driver 8 may continue to be connected to the faces of the halves proximate the ends of the shorter axis 35 of the shell. (It should be understood that, as with the major and minor axes of an ellipse, the longer and shorter axes are perpendicular to one another; wherein the shell side portion would have to be thinner in order to have the motion of the driver 8 cause the shell to bend or flex along the mid-line,  along the centerline 35 (minor axis)) at the midline to force each of the shell side portions to bend at the midline (FIG 1 A: second diagram, illustrates the shell 2 bent along the centerline 35 (minor axis));
each of the shell side portions of the second shell ([0022]: two halves of flextensional shell 2) has a midline between the endbeams (FIG 1 A: second diagram, midline 35), wherein each of the shell side portions has a thinner portion ([0022]: FIG. lA. In such embodiments hinges 12 may continue to join two halves of flextensional shell 2 at or near the ends of the longer axis 25 of the shell while driver 8 may continue to be connected to the faces of the halves proximate the ends of the shorter axis 35 of the shell. (It should be understood that, as with the major and minor axes of an ellipse, the longer and shorter axes are perpendicular to one another; wherein the shell side portion would have to be thinner in order to have the motion of the driver 8 cause the shell to bend or flex along the mid-line,  along the centerline 35 (minor axis)) at the midline to force each of the shell side portions to bend at the midline (FIG 1 A: second diagram, illustrates the shell 2 bent along the centerline 35 (minor axis)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the marine seismic vibrator of Tenghamn '225 with the marine acoustic vibrator of Tenghamn '515  in order to have each of the shell side portions of the first and second shells that has a midline between the endbeams, wherein each of the shell side portions has a thinner portion at the midline to force each of the shell side portions to bend at the midline for purpose of preventing non-uniformity of vibrations since typical flextensional shell sources are based on the principle of changes in volume in a vibrating, generally elliptic shell. When the longer, major axis of an ellipse is set into vibration by a driving force ( e.g., an electro-dynamic driver), the length of the shorter, minor axis will also vibrate, but with a much larger amplitude (Tenghamn '515  [0007]).  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 14, Tenghamn '225, as modified,  teaches the first resonance frequency of the one or more low frequency marine seismic vibrators is within a two octave band of a low end of the operational frequency range, and wherein the second resonance frequency of the one or Fig. 3-5, [0088]-[0093]: a vibrator array may include a low frequency range vibrator to generate a low frequency part of the seismic signal e.g., (3-25 Hz) and another, higher frequency range vibrator to generate higher frequency seismic energy (e.g., 25-100 Hz)[…] Vibrator 1: 5-15 Hz; Vibrator 2: 15-45 Hz; Vibrator 3: 45-120 Hz).

Referring to Claim 15, Tenghamn '225, as modified,  teaches one or more additional marine seismic vibrators having an operational frequency from about 100 Hz to about 200 Hz (Fig. 3-5, [0088]-[0093]: a vibrator array may; […] a vibrator array may include a low frequency range vibrator to generate a low frequency part of the seismic signal e.g., (3-25 Hz) and another, higher frequency range vibrator to generate higher frequency seismic energy (e.g., 25-100 Hz)[…] Vibrator 1: 5-15 Hz; Vibrator 2: 15-45 Hz; Vibrator 3: 45-120 Hz).

Referring to Claim 16, Tenghamn '225, as modified, teaches array comprises four of the low frequency marine seismic vibrators and eight of the high frequency marine vibrators (Fig. 1, 3-6, [0087]: each of the vibrators shown at 10 in FIG. 1 may be substituted by two or more marine seismic vibrators (a vibrator "array") made as described herein with reference to FIGS. 3 through 6. In the present example, each such vibrator array at each individual location has two or more vibrators each having a different frequency response).

Claim 18 is essentially the same as Claim 1 and refers to the a method for subsurface seismic exploration (Tenghamn '225 Abstract: subsurface surveying), by means of the marine seismic vibrator of Claim 1; and further comprising: towing (Tenghamn '225 [0046]: recording vessel RV may tow the seismic vibrator 10. In the example of FIG. 1, additional seismic vibrators 10 may be towed at selected relative positions with respect to the recording vessel RV by source vessels SV. The purpose of providing the additional vibrators 10 towed by source vessels SV is to increase the coverage of the subsurface provided by the signals detected by the seismic receivers R. The numbers of such additional vibrators 10 and their relative positions as shown in FIG. 1 are not intended to limit the scope of the invention) a marine seismic vibrator (Tenghamn '225 Fig. 1, [0044]: one or more seismic vibrators 10) through a body of water (Tenghamn '225 [0046]: water W), operating the marine seismic vibrator in the body of water, wherein linear movement of the driver causes movement of the pair of spring elements that is then transferred to the shell (Tenghamn '225 [0052]: The driver 8 is fixedly connected at a longitudinally central location thereof to the mounting brackets 28, to maintain a stable reference point for driver 8. The movement of the ends 13 of the driver rod is unrestricted with respect to the mounting brackets 28), wherein the shell provides a first resonance frequency of the marine seismic vibrator (Tenghamn '225 [0059]-[0061]: first resonance, fresonance); detecting seismic signals originating from the marine seismic vibrator (Tenghamn '225 [0066]: Seismic signals detected by each of the receivers R in such circumstances will result in seismic energy being detected that results from each of the vibrators 10 actually in operation at the time of signal recording).  Therefore Claim 18 is rejected for the same reasons as applied to Claim 1 above.

Referring to Claim 19, Tenghamn '225, as modified, teaches the method of claim 18, wherein the first resonance frequency of the marine seismic vibrator is within a two octave band of a low end of the operational frequency range, and wherein the second resonance frequency of the marine seismic vibrator is within a four octave band of the first resonance frequency (Fig. 3-5, [0088]-[0093]: a vibrator array may include a low frequency range vibrator to generate a low frequency part of the seismic signal e.g., (3-25 Hz) and another, higher frequency range vibrator to generate higher frequency seismic energy (e.g., 25-100 Hz)[…] Vibrator 1: 5-15 Hz; Vibrator 2: 15-45 Hz; Vibrator 3: 45-120 Hz).

Referring to Claim 20, Tenghamn '225, as modified,  teaches the marine seismic vibrator is operated at an operational frequency range from about 5 Hz to about 100 Hz (Fig. 3-5, [0088]-[0093]: a vibrator array may; […] a vibrator array may include a low frequency range vibrator to generate a low frequency part of the seismic signal e.g., (3-25 Hz) and another, higher frequency range vibrator to generate higher frequency seismic energy (e.g., 25-100 Hz)[…] Vibrator 1: 5-15 Hz; Vibrator 2: 15-45 Hz; Vibrator 3: 45-120 Hz).

Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tenghamn '225, in view of Tenghamn '515 as applied to Claim(s) 1 above, and further in view of (Tenghamn US 2010/0322028 A1) hereinafter, referred to as Tenghamn '028.
Referring to Claim 11, Tenghamn '225, as modified, doesn’t explicitly teach the shell side portions each comprise at least one of carbon fiber or glass fiber reinforced plastic. 
Tenghamn '028  teaches the shell side portions (Fig. 2, [0032]: outer shell 102, comprising the two shell side portions) each comprise (FIG. 5, [0034]: via the outer driver spring 103 with the driver 108. FIG. 5 shows the driver spring 103 connected to the driver 108 through a driver plate 109, which is affixed to each end of the driver 108. The characteristics of the outer driver spring 103, the driver 108 and the outer shell 102 substantially determine the first resonance frequency of the vibrator) at least one of carbon fiber or glass fiber reinforced plastic (Fig. 6, [0035]: the outer spring 103 and the inner spring 104 may each be formed from steel, glass fiber, carbon fiber or other suitable flexible material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the marine seismic vibrator of Tenghamn '225 with the marine acoustic vibrator of Tenghamn '028  in order to have the shell side portions each comprise at least one of carbon fiber or glass fiber reinforced plastic for purpose of providing portions of the shell side to have a significantly higher strength and lighter weight due to the lower density of the carbon fiber or the low cost of the glass fibers; thereby, providing a more sustainable marine acoustic vibrator with components with higher strength, lighter weight and cost effective.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 12, Tenghamn '225, as modified, doesn’t explicitly teach the spring element comprises at least one of carbon fiber or glass fiber reinforced plastic. 
Tenghamn '028 teaches the spring element (Fig. 6, [0035]: outer spring 103 and the inner spring 104) comprises at least one of carbon fiber or glass fiber reinforced plastic (Fig. 6, [0035]: the outer spring 103 and the inner spring 104 may each be formed from steel, glass fiber, carbon fiber or other suitable flexible material).

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tenghamn '225 in view of Tenghamn '515 as applied to claim(s) 13 above, and further in view of Morozov (US 2012/0243377 A1).
Referring to Claim 17, Tenghamn '225, as modified, doesn’t explicitly teach an air supply located on a survey vessel for supplying air for pressure compensation in the low frequency marine vibrators and the high frequency marine vibrators.
Morozov teaches an air supply ([0020]: Gas supply system 24) located on a survey vessel ([0020]: Gas supply system 24 comprises a tank 9 with compressed air or liquid Nitrogen connected to bubble 1 with air pipes 7 via a solenoid controlled valve 8. Tank 9 may be disposed proximate bubble 1 or via an extended conduit or hose to a pump on a ship deck on a surface of the water) for supplying air for pressure compensation in the low frequency marine vibrators and the high frequency marine vibrators ([0020]: Gas supply system 24 is configured to fill bubble 1 with gas from external tank 9 or from the ship through an underwater air hose and to release gas through a solenoid controlled release valve or vent 11 and pressure release pipe 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the marine seismic vibrator of Tenghamn '225 with the sound source of Morozov in order to have an air supply located on a survey vessel for supplying air for pressure compensation in the low frequency marine vibrators and the high frequency marine vibrators for purpose of supplying air for pressure compensation in the vibrators; thereby driving the actuator to generate acoustic pressure wave for seismic exploration.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tenghamn, (US 2010/0118646 A1) teaches seismic vibrator array and method for using.
Tenghamn, (US 2010/0118647 A1) teaches method for optimizing energy output of from a seismic vibrator array.
Engdahl, (US 2013/0037342 A1) teaches electromagnetic linear actuators for marine acoustic vibratory sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is 571-272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status 

/AMIE M NDURE/Examiner, Art Unit 3645